DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from Provisional Application 62332754, filed 05/06/2016.
Status of Claims
	Claims 1 and 3-19 are pending.
	Claim 2 has been cancelled.
	Claims 10 and 11 have been withdrawn

Election/Restrictions
Newly submitted claims 10 and 11 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed at a method of using the cutting catheter, but the claims previously reviewed were directed at the cutting catheter.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10 and 11 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring loaded button of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It appears that the top portion of Figure 14E may be showing this but the applicant failed to provide any description of reference numbers to confirm this is what claim 5 is referring to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 12, 13, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8 and 16 require the first and second holes to be on opposing sides, which is considered new matter.  Previously the claims clearly identified the holes as laterally offset which was shown in figure 14A-B as 1462/1464.  These holes are described as extending therethrough, but not through the entire device.  Therethrough was initially interpreted as meaning therethrough a single side of the tubular device.  The original disclosure does not appear to clearly explain or show within the drawings that the holes extend through both sides of the tubular member.  Figure 14D appears to 
With regards to claims 7, 9, and 19, the requirement for the blade to be aligned longitudinally with the pair of holes is considered to be new matter.  First it is unclear if the applicant is claiming the pair of holes as one hole on each side of the tubular member forming a continuous hole (both aligned at 1462 or both aligned at 1464) or if the applicant intends to claim these wholes as previously described, wherein they are axially spaced apart 1462/1464.  If the applicant intends to now claim the pair of holes as forming a continuous hole, support and clarification is required.  It does not appear to be stated in the specification that the holes go through both sides of the tubular member because therethrough could be interpreted to mean therethrough the first side of the tubular member into the central cavity.  Second since the holes are in the outer surface of the tubular member spaced apart from the blade is within the tubular member it is unclear how the apex and holes can be considered longitudinally aligned.  It appears the apex of the blade could be aligned with a central axis of one hole, but the longitudinal axis of the device is perpendicular to this alignment.  Additionally as described above, the holes as originally described are laterally/longitudinally offset.  Therefore it is unclear how the apex could be aligned with each of the pair of holes at the same time.
Finally, within claims 7, 9, and 19, the requirement for the blade to pass through the pair of holes is considered new matter.  It appears the blade linearly passes within the tubular member but spaced apart from the holes.  At best the blade passes by each 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first and second holes" in lines2-3.  There is insufficient antecedent basis for this limitation in the claim.  The applicant is advised to amend claim 19 to depend upon claim 16.

Examiner’s Note
At this time no art rejection has been made with respect to the newly presented claims.  Due to the 112 rejections outlined above the scope of the claims are unclear.  It is unclear if the claims are directed at new embodiments, new matter, or new interpretations of the originally presented invention.

 Allowable Subject Matter
Claims 1 and 3-6 are allowed.
Claims 14 and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 3 and 4.  The applicant is advised to amend claims 14 and 15 to depend upon claim 8.   
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7.  The applicant is advised to amend claim 19 to depend upon claim 16.   
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/           Primary Examiner, Art Unit 3774